In the ease of the United States against a quantity of distilled spirits and other property found at No. 194 East Twenty-Fifth street, an action to forfeit the property for non-compliance with the provisions of the internal revenue law in relation to distilled spirits, tried in the United States district' court, before
BLATCHFORD, District Judge,
and a jury, the jury, after a short absence, found a verdict for the government condemning the property. The question of the validity of the recent regulation adopted by Commissioner Rollins, that spirits in bond should not be forfeited, was brought up in the case. A portion of this property being in bond, the claimant’s counsel requested the judge to charge the jury that since the making of that regulation, spirits in bond could not be forfeited. THE COURT, however, declined so to charge, holding that the question of forfeiture must be determined by the law, and that under the law spirits in bond could be forfeited
UNITED STATES v. QUANTITY OF DISTILLED SPIRITS. See Gases Nos. 11,-493-11,495.
Case No. 16,101.
UNITED STATES v. QUANTITY OF DISTILLED SPIRITS AT NO.
133 MOTT ST.
[See Case No. 11,495.]